DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 October 2022 has been entered.

Status of the Claims
Based on the current set of claims (Claims, 25 October 2022), Claims 1-14 are pending.
Based on the current set of claims (Claims, 25 October 2022), Claims 1, 12, and 13 are amended.
Based on the current set of claims (Claims, 25 October 2022), Claims 14 is new and the subject matter of Claim 14 is supported by the originally-filed Specification (Specification, 13 August 2022, ¶32).

Response to Arguments
Applicant's arguments regarding the rejection of Claim 1, Claim 12, and Claim 13 have been fully considered but they are not persuasive. 
Applicant argues that Ying fails to disclose "a deciding controller that decides, out of a plurality of retransmission patterns including a first retransmission pattern that is consecutive in a time domain and a second retransmission pattern that is non-consecutive in the time domain, a retransmission pattern for the terminal device to perform retransmission of data...a receiver that receives initial-time transmission data in a first time resource, and retransmission data in a second time resource different from the first time resource, the initial-time transmission data and the retransmission data being transmitted from the terminal device in accordance with the decided retransmission pattern" (Remarks, 03 June 2022, Pgs. 9-10, Claim Rejection under 35 U.S.C. §102).
Examiner respectfully disagrees.
The issue in dispute here is whether Ying discloses (1) a first retransmission pattern that is consecutive in the time domain, and (2) a second retransmission pattern that is non-consecutive in the time domain.  Ying discloses that repetitions, or retransmissions, may be multiplexed in the time domain (Ying, ¶115) and Ying further discloses that these repetitions may be consecutive or successive (Ying, ¶115 & Fig. 19).   Examiner correlates the repetition pattern multiplexed in the time domain without gaps between the repetitions as a “retransmission pattern that is consecutive in the time domain”.
With regard to the “second retransmission pattern that is non-consecutive in the time domain, Ying discloses multiple retransmission patterns that are non-consecutive.  Figure 18 of Ying discloses a non-consecutive retransmission pattern where the repetitions, or retransmissions, occur simultaneously on different frequency resources (Ying, ¶114 & Fig. 18).  Figure 20 of Ying also discloses a non-consecutive retransmission pattern where the repetitions are multiplexed in the spatial domain (Ying, ¶116 & Fig. 20).  Even the retransmission pattern disclosed in Figure 19 of Ying is a non-consecutive in the time domain when gaps are placed between each repetition; the placement of gaps renders a successive repetition pattern, which is not a consecutive retransmission pattern.  Examiner correlates the non-consecutive retransmission pattern to any one of the prior retransmission patterns of Ying (Fig. 18, Fig. 20, Fig. 21, and Fig. 19 with gaps between repetitions).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8 and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ying et al. (20180219649; hereinafter referred to as “Ying”).
Regarding Claim 13, Ying discloses a wireless communication system, comprising: 
a base station that decides, out of a plurality of retransmission patterns (¶241-242 & Fig. 29 (2902 & 2904), Ying discloses determining, by the BS, a repetition pattern of a plurality of repetition patterns.  Figs. 18-22, Ying discloses a plurality of repetition patterns that can be multiplexed in time, frequency, code, and spatial) including a first retransmission pattern that is consecutive in a time domain (¶115 & Figs. 19, Ying discloses a first repetition pattern where the successive repetitions temporally follow, or are consecutive, to the first transmission in the time domain) and a second retransmission pattern that is non-consecutive in the time domain (¶114 & Figs. 18, Ying discloses a second repetition pattern where the repetitions are repeated in frequency and occur at the same time which is not temporally consecutive), a retransmission pattern for the terminal device to perform retransmission of data (¶241-242 & Fig. 29 (2902 & 2904), Ying discloses determining, by the BS, information that indicates a repetition pattern of a plurality of repetition patterns to a user equipment (UE) via Radio Resource Control (RRC) signaling), and transmits a control signal for wireless resource allocation control including retransmission pattern information relating to the retransmission pattern that has been decided (¶241-242 & Fig. 29 (2902 & 2904), Ying discloses that the information indicates a repetition pattern selected by the BS); and 
a terminal device that receives the control signal (¶238 & Fig. 28 (2802 & 2804), Ying discloses receiving, by the UE from a base station (BS), radio resource control (RRC) signaling that comprises information), and transmits, to the base station device, initial-time transmission data in a first time transmission resource (¶239 & Fig. 28 (2806), Ying discloses transmitting, by the UE to the BS, a transport block based upon the information in the RRC signaling) and retransmission data in a second time resource different from the first time resource in accordance with the retransmission pattern (¶239 & Fig. 28 (2806), Ying discloses receiving, by the UE from a base station (BS), the repeated transport block according to the repetition number indicated in the RRC signaling.  ¶115 & Fig. 19, Ying discloses that repetition 0, correlated as the “initial-time transmission”, is in a first time resource that is different than the time resources occupied by Repetition 1 and Repetition 2).
Regarding Claim 1, Ying discloses a base station device that allocates wireless resources to a terminal device and performs wireless communication with the terminal device using the allocated wireless resources, the base station device comprising: 
a deciding controller (¶232-234 & Fig. 25, Ying discloses a next generation node (gNB) comprising a processor 2503) that decides, out of a plurality of retransmission patterns (¶241-242 & Fig. 29 (2902 & 2904), Ying discloses determining, by the BS, a repetition pattern of a plurality of repetition patterns.  Figs. 18-22, Ying discloses a plurality of repetition patterns that can be multiplexed in time, frequency, code, and spatial) including a first retransmission pattern that is consecutive in a time domain (¶115 & Figs. 19, Ying discloses a first repetition pattern where the successive repetitions temporally follow, or are consecutive, to the first transmission in the time domain) and a second retransmission pattern that is non-consecutive in the time domain (¶114 & Figs. 18, Ying discloses a second repetition pattern where the repetitions are repeated in frequency and occur at the same time which is not temporally consecutive), a retransmission pattern for the terminal device to perform retransmission of data (¶241-242 & Fig. 29 (2902 & 2904), Ying discloses determining, by the BS, information that indicates a repetition pattern of a plurality of repetition patterns to a user equipment (UE) via Radio Resource Control (RRC) signaling); 
a transmitter (¶232-234 & Fig. 25, Ying discloses a next generation node (gNB) comprising a communications interface 2515) that transmits, to the terminal device, a control signal for wireless resource allocation control (¶241-242 & Fig. 29 (2902 & 2904), Ying discloses transmitting, by the BS, information via Radio Resource Control (RRC) signaling) including retransmission pattern information relating to the decided retransmission pattern that has been decided (¶241-242 & Fig. 29 (2902 & 2904), Ying discloses that the information indicates a repetition pattern selected by the BS); and 
a receiver (¶232-234 & Fig. 25, Ying discloses a next generation node (gNB) comprising a communications interface 2515) that receives initial-time transmission data in a first time resource (¶243-244 & Fig. 29 (2906), Ying discloses transmitting, by the UE to the BS, a transport block based upon the information in the RRC signaling.  ¶115 & Fig. 19, Ying discloses that repetition 0 occurs in a first time resource) and retransmission data in a second time resource different from the first time resource (¶115 & Fig. 19, Ying discloses that repetition 0 occurs in a first time resource which is different than the time resources in which repetition 1, repetition 2 occur), the initial-time transmission data and the retransmission data transmitted from the terminal device in accordance with the decided retransmission pattern (¶243-244 & Fig. 29 (2906), Ying discloses receiving, by the UE from a base station (BS), the repeated transport block according to the repetition number indicated in the RRC signaling).
Regarding Claim 12, Ying discloses a terminal device that uses wireless resources allocated by a base station device to perform wireless communication with the base station device, the terminal device comprising: 
a receiver (¶229-231 & Fig. 24, Ying discloses a next generation node (gNB) comprising a communications interface 2415) that receives a control signal for wireless resource allocation control (¶238 & Fig. 28 (2802 & 2804), Ying discloses receiving, by the UE from a base station (BS), radio resource control (RRC) signaling that comprises information), including retransmission pattern information relating to a retransmission pattern that the base station device has selected, out of a plurality of retransmission patterns (¶114-116 & Figs. 18-20, Ying discloses a plurality of repetition patterns that can be selected by the BS) including a first retransmission pattern that is consecutive in a time domain (¶115 & Figs. 19, Ying discloses a first repetition pattern where the successive repetitions temporally follow, or are consecutive, to the first transmission in the time domain) and a second retransmission pattern that is non-consecutive in the time domain (¶114 & Figs. 18, Ying discloses a second repetition pattern where the repetitions are repeated in frequency and occur at the same time which is not temporally consecutive.  Figs. 18-22, Ying discloses a plurality of repetition patterns that can be multiplexed in time, frequency, code, and spatial); and 
a transmitter (¶229-231 & Fig. 24, Ying discloses a next generation node (gNB) comprising a communications interface 2415) that transmits, to the base station device, initial-time transmission data in a first time resource (¶239 & Fig. 28 (2806), Ying discloses transmitting, by the UE to the BS, a transport block based upon the information in the RRC signaling.  ¶115 & Fig. 19, Ying discloses that repetition 0 occurs in a first time resource) and retransmission data in a second time resource different form the first time resource (¶115 & Fig. 19, Ying discloses that repetition 0 occurs in a first time resource which is different than the time resources in which repetition 1, repetition 2 occur) in accordance with the acquired retransmission pattern (¶239 & Fig. 28 (2806), Ying discloses receiving, by the UE from a base station (BS), the repeated transport block according to the repetition number indicated in the RRC signaling).
Regarding Claim 2, Ying discloses the base station device according to claim 1.
Ying further discloses the retransmission pattern information includes a count of times of the retransmission (¶241-242 & Fig. 29 (2902 & 2904), Ying discloses that the information in the RRC signaling indicates a number of repetitions), and wireless resource information relating to wireless resources used for the retransmission data (¶241-242 & Fig. 29 (2902 & 2904), Ying discloses that the information in the RRC signaling indicates a pattern for repetition.  Here, the indication of the pattern would also indicate the time-frequency resources upon which the transmissions occur).
Regarding Claim 4, Ying discloses the base station device according to claim 2.
Ying further discloses the wireless resource information has at least one of time of signal transmission and frequency band (¶115-120 & Figs. 18-22, Ying discloses that each repetition pattern of the plurality of repetition patterns includes the location (start time), duration in time, and frequency sub-band upon which the initial transmission and the repeated transmissions occur).
Regarding Claim 5, Ying discloses the base station device according to claim 4.
Ying further discloses the plurality of retransmission patterns include a retransmission pattern where retransmission is performed by the retransmission data using a different frequency band from the initial-time transmission data (¶114 & Figs. 18, Ying discloses a second repetition pattern where the repetitions are repeated in frequency and occur at the same time which is not temporally consecutive).
Regarding Claim 6, Ying discloses the base station device according to claim 4.
Ying further discloses the plurality of the retransmission patterns include a retransmission pattern where retransmission is performed by the retransmission data at a different time from the initial-time transmission data (¶115 & Figs. 19, Ying discloses a first repetition pattern where the successive repetitions temporally follow, or are consecutive, to the first transmission in the time domain).
Regarding Claim 7, Ying discloses the base station device according to claim 4.
Ying further discloses the plurality of the retransmission patterns include a retransmission pattern where retransmission is performed by the retransmission data that transmits at a different frequency band and at a different time from the initial-time transmission data (¶117-119 & Figs. 21-22, Ying discloses a repetition pattern where the successive repetitions are time and frequency multiplexed.  Specifically, the first transmission does not share either time or frequency resources with repeated transmissions).
Regarding Claim 11, Ying discloses the base station device according to claim 1.
Ying further discloses the control signal is transmitted by PDCCH (Physical Downlink Control Channel) (¶70 & ¶122-123, Ying discloses that the number of repetitions can be signaled using a downlink control signal (DCI) over an enhanced physical downlink control channel (EPDCCH)); and the initial-time transmission data and the retransmission data are transmitted by PDSCH (Physical Downlink Shared Channel) (¶70 & ¶122-123, Ying discloses that the repeated uplink data transmission occurs over a Physical Uplink Shared Channel (PUSCH)).
Regarding Claim 14, Ying discloses the base station device according to claim 1.
Ying further discloses the first retransmission pattern includes a slot pattern that includes temporally consecutive slots, used by the initial-time transmission data and the retransmission data (¶115 & Figs. 19, Ying discloses a first repetition pattern where the transmissions are repeated according to a time domain multiplexing.  Examiner correlates Repetition 0 as “the initial-time transmission data” and correlates Repetition 1 and Repetition 2 to “the retransmission data”), and the second retransmission pattern induces a slot pattern that includes temporally non-consecutive slots, used by the initial-time transmission data and the retransmission data (¶115 & ¶220 & Figs. 19, Ying discloses a first repetition pattern where the repetitions are multiplexed in the time domain.  Here, by introducing a gap between the end of a prior transmission and subsequent transmission would yield slots that are non-consecutive.  Examiner correlates the first transmission, or initial-time transmission, to Repetition 0.  Examiner correlates subsequent transmissions to Repetition 1 and Repetition 2).

Allowable Subject Matter
Claims 3 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474